Citation Nr: 1820108	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a headache disability.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had been received to reopen claims for service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, a vision disability, and hypertension and denied service connection for a headache disability.  The Veteran appeared at an April 2015 hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

As to the issues of whether new and material evidence has been received to reopen claims, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a December 2011 Veteran's Supplemental Claim for Compensation, VA Form 21-526b, the Veteran sought service connection for coronary artery disease (CAD).  In a December 2011 informal claim, the Veteran stated that he sustained head trauma severe "enough to require several stitches" and to have "knocked me out for at least a short time."  The Veteran's contentions may be reasonably construed as an informal claim for service connection for head trauma residuals to include laceration residuals and traumatic brain injury (TBI) residuals.  In a January 2012 informal claim, the Veteran asserted that service connection for ischemic heart disease and chloracne is warranted.  The issues of entitlement to service connection for ischemic heart disease to include CAD, head trauma residuals to include laceration residuals and TBI residuals, and chloracne have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those issues.  The issues are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for diabetes mellitus claimed as a result of herbicide agent exposure.  The Veteran did not submit a timely notice of disagreement and the March 2004 rating decision is final.  

2.  The additional evidence received since the March 2004 rating decision that denied service connection for diabetes mellitus claimed as a result of herbicide agent exposure is new and material.  

3.  A March 2004 rating decision denied service connection for bilateral upper and lower extremity peripheral neuropathy.  The Veteran did not submit a timely notice of disagreement and the March 2004 rating decision is final.  

4.  The additional evidence received since the March 2004 rating decision that denied service connection for bilateral upper and lower extremity peripheral neuropathy is new and material.  

5.  A March 2004 rating decision denied service connection for a vision disability.  The Veteran did not submit a timely notice of disagreement and the March 2004 rating decision is final.  

6.  The additional evidence received since the March 2004 rating decision that denied service connection for a vision disability is new and material.  

7.  A March 2004 rating decision denied service connection for hypertension.  The Veteran did not submit a timely notice of disagreement and the March 2004 rating decision is final.  

8.  The additional evidence received since the March 2004 rating decision that denied service connection for hypertension is new and material.  


CONCLUSIONS OF LAW

1.  The March 2004 rating determination that new and material evidence had not been received to reopen a claim for service connection for diabetes mellitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen a claim for service connection for diabetes mellitus claimed as the result of herbicide agent exposure has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

3.  The March 2004 rating determination that new and material evidence had not been received to reopen a claim for service connection for bilateral upper and lower extremity peripheral neuropathy is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

4.  New and material evidence to reopen a claim for service connection for bilateral upper and lower extremity peripheral neuropathy has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

5.  The March 2004 rating determination that new and material evidence had not been received to reopen a claim for service connection for a vision disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

6.  New and material evidence to reopen a claim for service connection for a vision disability has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

7.  The March 2004 rating determination that new and material evidence had not been received to reopen a claim for service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

8.  New and material evidence to reopen a claim for service connection for hypertension has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

A March 2004 rating decision denied service connection for diabetes mellitus claimed as the result of herbicide agent exposure as the "service medical records were negative as to any complaints of or treatments for diabetes mellitus" and the "service personnel records show you served in the waters off the coast of Vietnam but you are not shown to have served on land as required to be granted service connection for diabetes mellitus on a presumptive basis."  The rating decision also denied service connection for peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity; a vision disability; and hypertension as "the evidence does not show that [the disabilities are] related to service."  The Veteran did not submit a timely notice of disagreement and the March 2004 rating decision is final.  

The evidence considered in reaching the March 2004 rating decision included the service medical records, service personnel records, private clinical documentation, and written statements from the Veteran.  The service medical records make no reference to diabetes mellitus, peripheral neuropathy, any vision disability, or hypertension.  The service personnel record show that the Veteran served aboard the USS John Paul Jones.  In a May 2003 Veteran's Application for Compensation or Pension, VA Form 21-526, the Veteran asserted that he had served in the Republic of Vietnam and diabetes mellitus and peripheral neuropathy had initially manifested in 1992.  The reports of October 2003 VA diabetes mellitus, hypertension, and eye examinations state that the Veteran was initially diagnosed with diabetes mellitus and hypertension in 1999.  He was diagnosed with Type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, hypertension, and eye disability.  

New and material evidence pertaining to the issues of entitlement to service connection for diabetes mellitus claimed as the result of herbicide agent exposure, peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity, a vision disability, and hypertension was not received by VA or constructively in its possession within one year of written notice to the Veteran of the March 2004 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the March 2004 rating decision includes VA examination and medical records, private clinical documentation, the transcript of the April 2015 Board hearing, and written statements from the Veteran, his spouse, and a service comrade.  At the April 2015 Board hearing, the Veteran testified that he had debarked the USS John Paul Jones when it was docked in Da Nang harbor and went ashore to the Republic of Vietnam.  In the May 2015 Informal Hearing, the accredited representative stated that "the U.S.S. John Paul Jones was in Da Nang Harbor" and "the U.S.S. Coral Sea's deck logs during the time the Veteran was in Vietnam reveal the Coral Sea and John Paul Jones streamed 'as a unit' from Da Nang.  See U.S.S. Coral Sea Deck Log (29 Jan 1969)."  

The Board finds that the Veteran's testimony and the May 2015 Informal Hearing Presentation are of such significance that they raise a reasonable possibility of substantiating the claims for service connection.  The documentation addresses the reason of the previous denial as it shows the presence of the Veteran in the Republic of Vietnam.  As new and material evidence has been received, the claims of entitlement to service connection for diabetes mellitus claimed as the result of herbicide agent exposure, peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity, a vision disability, and hypertension are reopened.  



ORDER

New and material evidence having been received, the claims for service connection for diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy, a vision disability, and hypertension are reopened.  To that extent only, the claims are allowed.  


REMAND

The claims for service connection for diabetes mellitus claimed as the result of herbicide agent exposure, bilateral upper and lower extremity peripheral neuropathy, a vision disability, and hypertension have been reopened.  However, the Board finds that further development is needed before the claims can be adjudicated.  

The Veteran asserts that service connection for Type II diabetes mellitus claimed as the result of herbicide agent exposure is warranted as he served in the Republic of Vietnam and has been diagnosed with Type II diabetes mellitus on VA examination.  He contends further that service connection for peripheral neuropathy of the upper extremities and the lower extremities, a vision disability, and hypertension are warranted secondary to the Type II diabetes mellitus.  

In the May 2015 Informal Hearing, the accredited representative stated that "the U.S.S. John Paul Jones was in Da Nang Harbor" and "the U.S.S. Coral Sea's deck logs during the time the Veteran was in Vietnam reveal the Coral Sea and John Paul Jones streamed 'as a unit' from Da Nang.  See U.S.S. Coral Sea Deck Log (29 Jan 1969)."  The Board observes that the cited deck log is not of record.  

The Veteran asserts that service connection for a headache disability is warranted as he sustained a head trauma during active service and thereafter experienced migraine headaches.  

At the April 2015 Board hearing, the Veteran testified that he had struck his head on a ship door while stationed at Long Beach, California, in 1968; lost consciousness for a few minutes; and was treated by naval medical personnel for a severe head laceration.  The service medical documentation of record makes no reference to any head trauma.  There is no indication in the record that a search of the records of the Long Beach, California, naval medical facilities for any such documentation has been requested.  

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  When a Veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why that action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Because of the nature of the Veteran's contentions, the Board finds that the issue of entitlement to service connection for a headache disability is inextricably intertwined with the referred issue of entitlement to service connection for head trauma residuals, to include laceration residuals and TBI residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository and request a copy of the USS Coral Sea Deck Log for January 29, 1969, and the weeks preceding and following that date for incorporation into the record, and also request verification of whether any shore parties to Da Nang from the USS John Paul Jones are shown for the weeks prior to January 29, 1969.

2.  Contact the United States Army and Joint Services Records Research Center (JSRRC) or any appropriate service entity and request that a search be made of the records of the Long Beach, California, naval medical facility for the period from January 1968 to December 1968 for any entries pertaining to the Veteran.  If no records are located, a written statement to that effect should be incorporated into the record.  

3.  Adjudicate the previously referred issue of entitlement to service connection for head trauma residuals, to include laceration residuals and TBI residuals.  The Veteran and representative should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a notice of disagreement and a substantive appeal as to the issue.  

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


